UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                            No. 95-2601



MICHAEL J. BIONDO; DANIE O. GILLESPIE; JAMES
SHAW; HASKELL R. BROWN, JR.,

                                          Plaintiffs - Appellants,

         and

JUNIA E. MOTT; JOHN B. MURRAY; LINDSAY K.
NELSON; JAMES E. POPE; CHARLENE T. DRIGGERS;
SHEILA ANNE MARTIN; ROBERT M. CLEMENTS, JR.;
IRONWORKERS LOCAL 800; ELECTRICAL WORKERS
LOCAL 916; PIPEFITTERS LOCAL 359; CARPENTERS
LOCAL 2151; JOHN B. MURRAY, SR.,
                                                        Plaintiffs,

         versus


DEPARTMENT OF THE NAVY,

                                             Defendant - Appellee,


NORMAN R. KNIGHT, III,

                                                        Intervenor.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(CA-92-184-2-18)

Submitted:   May 16, 1996                   Decided:   May 28, 1996
Before RUSSELL, LUTTIG, and WILLIAMS, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Michael J. Biondo, Danie O. Gillespie, James Shaw, Haskell R.
Brown, Jr., Appellants Pro Se. Margaret Beane Seymour, OFFICE OF
THE UNITED STATES ATTORNEY, Columbia, South Carolina, for Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellants appeal from the district court's order granting
summary judgment.   We have reviewed the record and the district

court's opinion and find no reversible error. The Appellants

claimed that the Appellee violated the Privacy Act, 5 U.S.C. § 522a

(1988), by denying them access to unofficial personnel files. Ac-

cordingly, we affirm on the reasoning of the district court. Biondo
v. Department of the Navy, No. CA-92-184-2-18 (D.S.C. Aug. 9,

1995). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED


                                2
3